Citation Nr: 1211330	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  09-03 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than October 24, 2006, for the grant of service connection for hypertension, lumbar spine disability, migraine headaches, and left ear hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from November 1980 to January 1981, and November 1981 to April 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 


FINDING OF FACT

The Veteran's claim of entitlement to service connection for hypertension, lumbar spine disability, migraine headaches, and left ear hearing loss was received on October 24, 2006-more than one year following his separation from active service.  


CONCLUSION OF LAW

The criteria for an effective date earlier than October 24, 2006, for service connection for hypertension, lumbar spine disability, migraine headaches, and left ear hearing loss have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided adequate VCAA notice in a November 2006 letter, prior to the May 2006 rating decision on appeal. 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  The Veteran has also been afforded an opportunity for a hearing before a DRO or before the Board, but declined to do so.

Accordingly, the Board will address the merits of the Veteran's claim.  

Legal Criteria

VA is required to identify and act on an informal claim.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

Any communication or action indicating an intention to apply for one or more benefits under the laws administered by VA from a claimant, his or her duly appointed representative, a Member of Congress, or some person acting as next friend of the claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155; Kessel v. West, 13 Vet. App. 9 (1999).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If the formal claim is received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

The effective date of an award of disability compensation based on an original claim for service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date will be the date of receipt of the claim or the date the entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he filed his application for service connection at the same time he filed his request for vocational rehabilitation-within one year following discharge from the military.  He separated from service in April 1997, and entitlement to vocational rehabilitation services was established that same month.  In late-April 1997, the Veteran submitted a letter to VA indicating that he wished to have his service treatment records (STRs) transferred to the Roanoke RO.  

No correspondence was received from the Veteran pertaining to his hypertension, lumbar spine disability, migraine headaches, or left hearing loss until October 24, 2006, when he requested service connection for these disabilities.  In his claim, he did not indicate that he previously filed for service connection for any of these disabilities, and on the first page of VA Form 21-526, he checked "No" on the box listed under question 2a. as to whether he had ever filed a claim with VA.  

A May 2007 rating decision granted service connection for hypertension, lumbar spine disability, migraine headaches, and left ear hearing loss, effective October 24, 2006-the date of receipt of the Veteran's claim.  

The Board notes that, "[t]here is a presumption of regularity that attaches to actions of public officials."  Woods v. Gober, 14 Vet. App. 214, 220 (2000) (citing INS v. Miranda, 459 U.S. 14, 18 (1982); United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926).  The Court has applied the presumption of regularity to "all manner of VA processes and procedures."  Woods, 14 Vet. App. at 220.  See Schoolman v. West, 12 Vet. App. 307, 310 (1999) (applying presumption as to whether RO sent to claimant the application form for dependency and indemnity compensation).

Upon review of the evidence of record, the Board finds that the preponderance of the evidence is against the award of an earlier effective date for the grant of service connection for hypertension, lumbar spine disability, migraine headaches, and left ear hearing loss.  As noted above, the presumption of regularity applies to VARO procedures and processes-including adjudicating service connection claims.  The record shows that VA received the Veteran's claims for service connection on October 24, 2006.  There is no communication, formal or informal, dated prior to that time that could be interpreted as a claim for service connection for hypertension, lumbar spine disability, migraine headaches, or left ear hearing loss.  

While the Veteran is competent to assert that he submitted his claim to VA in April 1997 along with his vocational rehabilitation request, in order to rebut the presumption of regularity, he must submit "clear evidence to the effect that [VA's] regular mailing practices [were] not regular or that they were not followed."  See Woods, 14 Vet. App. at 220.  The Veteran has made no attempt at such a showing here, and in his October 24, 2006, claim, he even indicated that he had not filed any prior claims with VA.  Despite the Veteran's contentions, there is no corroborating evidence of record to show that he filed a service connection claim with VA prior to October 24, 2006.  A statement that VA did not receive the document is insufficient to rebut the presumption of regularity.  YT v. Brown, 9 Vet. App. 195, 199 (1996). 

The Board finds that the Veteran's claim for service connection for hypertension, lumbar spine disability, migraine headaches, and left ear hearing loss was first received by VA on October 24, 2006, more than one year following his discharge from military service.  Thus, the earliest possible effective date for the grant of service connection for these disabilities is October 24, 2006.  Accordingly, the claim must be denied.  

ORDER

Entitlement to an effective date earlier than October 24, 2006, for the grant of service connection for hypertension, lumbar spine disability, migraine headaches, and left ear hearing loss is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


